COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Roy Eugene Ussery v. The State of Texas

Appellate case number:    01-18-00540-CR

Trial court case number: 1459846

Trial court:              338th District Court of Harris County

        Appellant’s brief was originally due on November 26, 2018. The Court granted three
extensions until February 27, 2019. When the Court granted the last extension, the Court warned
that no further extensions would be granted.
        On February 27, 2019, appellant requested a fourth extension until March 6, 2019. The
motion for extension is denied. Appellant’s brief is due on or before March 6, 2019, or the Court
will refer the matter for a hearing in the trial court. No extensions will be granted.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Richard Hightower_____________
                    Acting individually  Acting for the Court


Date: __March 5, 2019___